Exhibit 10.2
SUPERCONDUCTOR TECHNOLOGIES INC.
AMENDED AND RESTATED 1992 STOCK OPTION PLAN
STOCK OPTION AGREEMENT
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.
II. AGREEMENT
     A. Grant of Option. The Plan Administrator of the Company hereby grants to
the Optionee named in the attached Notice of Grant attached as part of this
Agreement (the “Optionee”), an option (the “Option”) to purchase a number of
Shares, as set forth in the Notice of Grant, at the exercise price per share set
forth in the Notice of Grant (the “Exercise Price”), subject to the terms and
condition sof the Plan, which is incorporated herein by reference. Subject to
Section 14(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Option Agreement,
the terms and conditions of the Plan shall prevail.
     If designated in the Notice of Grant as an Incentive Stock Option, this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code.
     B. Exercise of Option.
(1) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement. In the event of Optionee’s
death, disability or other termination of Optionee’s employment or consulting
relationship, the exercisability of the Option is governed by the applicable
provisions of the Plan and this Option Agreement.
(2) Termination Period. This Option may be exercised for three months after
termination of employment or consulting relationship, or such longer period as
may be applicable upon death or Disability of Optionee as provided in the Plan,
but in no event later than the Term/Expiration Date as provided on attached
Notice of Grant.
(3) Method of Exercise. This Option exercisable by delivery of an exercise
notice, in the form attached as Exhibit A (the “Exercise Notice”), which shall
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”),

 



--------------------------------------------------------------------------------



 



and such other representations and agreements as may be required by the Company
pursuant to the provisions of the Plan. The Exercise Notice shall be signed by
the Optionee and shall be delivered in person or by certified mail to the
Secretary of the Company. The Exercise Notice shall be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares. This Option shall be
deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by such aggregate Exercise Price.
No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed. Assuming such compliance, for income tax purposes the Exercised
Shares shall be considered transferred to the Optionee on the date the Option is
exercised with respect to such Exercised Shares.
     C. Method of Payment. Payment of the aggregate Exercise Price shall be by
any of the following, or a combination thereof, at the election of the Optionee:

  (1)   cash; or     (2)   check; or     (3)   delivery of a properly executed
exercise notice together with such other documentation as the Administrator and
the broker, if applicable, shall require to effect an exercise of the Option and
delivery to the Company of the sale or loan proceeds required to pay the
exercise price; or     (4)   surrender of other Shares which (i) in the case of
Shares acquired upon exercise of an option, have been owned by the Optionee for
more than six (6) months on the date of surrender, and (ii) have a Fair Market
Value on the date of surrender equal to the aggregate Exercise Price of the
Exercised Shares; or     (5)   delivery of Optionee’s promissory note (the
“Note”) in the form attached hereto as Exhibit D, in the amount of the aggregate
Exercise Price of the Exercised Shares together with the execution and delivery
by the Optionee of the Security Agreement attached hereto as Exhibit C. The Note
shall bear interest at a rate no less than the “applicable federal rate”
prescribed under the Code and its regulations at time of purchase, and shall be
secured by a pledge of the Shares purchased by the Note pursuant to the Security
Agreement.

 



--------------------------------------------------------------------------------



 



D. Non-Transferability of Option. Unless determined otherwise by the
Administrator, an Option may not be transferred in any manner otherwise than by
will or by the laws of descent or distribution and may be exercised during the
lifetime of Optionee only by the Optionee. The terms of the Plan and this Option
Agreement shall be binding upon the executors, administrators, heirs, successors
and assigns of the Optionee.
E. Term of Option. This Option may be exercised only within the term set out in
the Notice of Grant, and may be exercised during such term only in accordance
with the Plan and the terms of this Option Agreement.
F. Optionee’s Representations. In the event the Shares purchasable pursuant to
the exercise of this Option have not been registered under the Securities Act of
1933, as amended, at the time this Option is exercised, Optionee shall, if
required by the Company, concurrently with the exercise of all of any portion of
this Option, deliver to the Company his Investment Representation Statement in
the form attached hereto as Exhibit B, and shall read the applicable rules of
the Commissioner of Corporations attached to such Investment Representation
Statement.
G. Tax Consequences. Some of the federal tax consequences relating to this
Option, as of the date of this Option, are set forth below. THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
THE OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR
DISPOSING OF THE SHARES.
     (1) Exercising the Option.
          (a) Nonqualified Stock Option “NSO”. If the Option does not qualify as
an ISO, the Optionee may incur regular federal income tax liability upon
exercise. The Optionee will be treated as having received compensation income
(taxable at ordinary income tax rates) equal to the excess, if any, of the fair
market value of the Exercised Shares on the date of exercise over their
aggregate Exercise Price. If the Optionee is an employee, the Company will be
required to withhold from his or her compensation or collect from Optionee and
pay to the applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise.
          (b) Incentive Stock Option (“ISO”). If this Option qualifies as an
ISO, the Optionee will have no regular income tax liability upon its exercise,
although the excess, if any, of the fair market value of the Exercised Shares on
the date of exercise over their aggregate Exercise Price will be treated as an
adjustment to the alternative minimum tax for federal tax purposes and may
subject the Optionee to alternative minimum tax in the year of exercise.

 



--------------------------------------------------------------------------------



 



     (2) Disposition of Shares.
          (a) NSO. If the Optionee holds NSO Shares for at least one year after
exercise, any gain realized on disposition of the Shares will be treated as
long-term capital gain for federal income tax purposes.
          (b) ISO. If the Optionee holds ISO Shares for at least one year after
exercise or two years after the grant date, any gain realized on disposition of
the Shares will be treated as long-term capital gain for federal income tax
purposes. With recent tax law changes, please consult your tax adviser for more
information on holding periods and tax rates. If the Optionee disposes of ISO
Shares within one year after exercise or two years after the grant date, any
gain realized on such disposition will be treated as compensation income
(taxable at ordinary income rates) to the extent of the excess, if any, of the
lessor of (A) the difference between the fair market value of the Shares
acquired on the date of exercise and the aggregate Exercise Price, or (B) the
different between the sale price of such Shares and the aggregate Exercise
Price.
     (3) Notice of Disqualifying Disposition of ISO Shares. If the Optionee
sells or otherwise disposes of any of the Shares acquired pursuant to an ISO on
or before the later of (i) two years after the grant date, or (ii) one year
after the exercise date, the Optionee shall immediately notify the Company in
writing of such disposition. The Optionee agrees that he or she may be subject
to income tax withholding by the Company on the compensation income recognized
from such early disposition of ISO Shares by payment in cash or out of the
current earnings paid to the Optionee.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SUPERCONDUCTOR TECHNOLOGIES INC.
AMENDED AND RESTATED 1992 STOCK OPTION PLAN
EXERCISE NOTICE

  1.   Exercise of Option. Effective as of today,                    
                      , 199                                    , the undersigned
(“Purchaser”) herby elects to purchase                                    shares
(the “Shares”) of the Common Stock of Superconductor Technologies Inc. (the
“Company”) under and pursuant to the Company’s Amended and Restated 1992 Stock
Option Plan (the “Plan”) and the Stock Option Agreement dated
                     (the “Option Agreement”). The purchase price for the Shares
shall be $                    , as required by the Option Agreement.     2.  
Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price for the Shares.     3.   Representations of Purchaser. Purchaser
acknowledges that Purchase has received, read and understood the Plan and the
Option Agreement and agrees to abide by and be bound by their terms and
conditions.     4.   Rights as Shareholder. Subject to the terms and conditions
of this Agreement, Purchaser shall have all of the rights of a shareholder of
the Company with respect to the Shares from and after the date that Purchaser
delivers full payment of the Exercise Price until such time as Purchaser
disposes of the Shares.     5.   Tax Consultation. Purchaser understands that
Purchaser may suffer adverse tax consequences as a result of Purchaser’s
purchase or disposition of the Shares. Purchaser represents that Purchaser has
consulted with any tax consultants Purchaser deems advisable in connection with
the purchase or disposition of the Shares and that Purchaser is not relying on
the Company for any tax advice.     6.   Entire Agreement; Governing Law. The
Plan and Option Agreement are incorporated herein by reference. This Agreement,
the Plan and the Option Agreement constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Purchaser with respect to the subject matter hereof, and such
agreement is governed by California law except for that body of law pertaining
to conflict of laws.

                          Submitted by:       Accepted by:  
 
                        PURCHASER       SUPERCONDUCTOR TECHNOLOGIES INC
 
                       
 
      By:                
Signature
          Its:             
 
                       
 
                       
Print Name
                       
 
                        Address:       Address:
 
                                460 Ward Drive, Suite F
 
                                Santa Barbara, CA 93111-2310

 